DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1: the phrase “the two pistons” lacks antecedent basis.
Claim 1: the phrase “the outer housing finger area” lacks antecedent basis.
Claim 1: the phrase “the hydraulic piston” lacks antecedent basis.  
Claim 1: the phrase “the hydraulic brake fluid” lacks antecedent basis. 
Claim 2: the phrase “the outer brake pad” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase “preferably high pressure overlay” is indefinite because it is unclear whether this “preferable” element is required by the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kistner et al. (US 2019/0389444) in view of Previtali et al. (US 2013/0277158).
Regarding independent claim 1, Kistner discloses a twin piston caliper housing (6) (see FIG. 2) comprising: an inner brake pad (8-bottom) (see FIG. 2) for two pistons (7a); one outer brake pad (8-top) (see FIG. 2) at the outer housing finger area (6-top) (see FIG. 2); an electric parking brake mechanism (5, see FIG. 2).
	Kistner does not disclose a brake pad for each of the inner pistons, or that the electric parking brake mechanism uses its own electric parking brake friction brake pad to clamp against the brake rotor.  Kistner recognizes, however, that the pressing elements can act on different friction linings (see ¶  
	Previtali teaches a caliper housing (2) (see FIG. 1), comprising three pressing elements (16, 16’, 16”), wherein each of the pressing elements comprises a separate friction brake pad to clamp against the rotor (see ¶ 0069).  
 	It would have been obvious to replace the single brake pad (8-bottom) of Kistner with a plurality of brake pads, one for each of the pistons and the parking brake pressing member, as a known suitable alternative to a single pad that would not provide unexpected results, and further provide the advantage of allowing for replacement of only a portion of the friction material upon uneven wear (e.g. leading edge of friction material is known to generally wear faster than trailing side of friction material).  
Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 2, the prior art of record does not disclose using hydraulic pressure to clamp up inner brake pads (plural) and an outer brake pad against a rotor; applying an electric parking brake to clamp an electric parking brake friction brake pad, which is distinct from the inner brake pads, against the brake rotor; and releasing the hydraulic pressure to unclamp the two inner brake pads whereby the electric parking brake mechanism maintains the clamp between the outer brake pad and the electric parking brake friction brake pad.  

  Cantoni et al. (US 2010/0032250) discloses an inner service brake pad, an outer service brake pad, an inner park brake pad, and an outer park brake pad.  Cantoni, however, does not disclose that the inner park brake pad clamps against the outer service brake pad.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

April 7, 2021